Citation Nr: 0940320	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the February 26, 1970, Department of Veterans Affairs 
rating decision reducing the disability evaluation for the 
Veteran's right bundle branch block from 30 to 10 percent 
effective as of May 1, 1970, was clearly and unmistakably 
erroneous.  


WITNESS AT HEARING ON APPEAL

Appellant and J.E.




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to April 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Portland, Oregon, Regional Office (RO) which, in pertinent 
part, determined that the February 26, 1970, Department of 
Veterans Affairs (VA) rating decision reducing the evaluation 
for the Veteran's right bundle branch block from 30 to 10 
percent disabling effective as of May 1, 1970, was not 
clearly and unmistakably erroneous.  In September 2008, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

The record reflects that the Veteran filed a claim for a 
total rating due to individual unemployability due to service 
connected disability (TDIU) with the RO on October 18, 2002.  
The Board observes that the Veteran filled a timely notice of 
disagreement of an April 2005 rating decision that awarded 
TDIU benefits effective from February 24, 2005.  In September 
2005, the Board remanded this issue for issuance of a 
Statement of the Case (SOC).  Following issuance of an SOC, 
the Veteran filed a timely substantive appeal to the Board.  
Prior to certification of the appeal to the Board, the RO 
issued another rating in May 2007 that assigned an August 28, 
2002, effective date for TDIU, the date that it was factually 
ascertainable that the Veteran was unable to work.  This 
constitutes a full grant of benefits sought on appeal as to 
this issue.  


FINDING OF FACT

The rating decision, dated February 26, 1970, that reduced 
the evaluations for the Veteran's right bundle branch block 
from 30 percent to 10 percent, effective from May 1, 1970, 
was based on the correct facts as they were known at that 
time, and was in accordance with the existing law and 
regulations.


CONCLUSION OF LAW

The VA did not commit clear and unmistakable error (CUE) in 
its February 26, 1970, rating decision reducing the 
evaluation of the Veteran's right bundle branch block from 30 
to 10 percent disabling effective as of May 1, 1970.  38 
U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.344, 4.27, 
4.104; Diagnostic Code 7015 (1969); 38 C.F.R. § 3.105(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  There are some claims to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  Likewise, it has been held not 
to apply to claims that turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on interpretation of the law, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz, supra.  Although the Court said in Wensch that 
VCAA did not apply in such cases, it may be more accurate to 
say that VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  In the current case, the 
Veteran has not alleged, nor does the record suggest, that 
there is any evidence of record at the time of the 1970 
rating action that is not currently associated with the 
claims folder.  Accordingly, the Board finds that the record 
as been developed to the extent necessary to render a 
decision on this appeal.  

Legal Criteria

Generally, appellate review is initiated by a NOD and 
completed by a substantive appeal after a statement of the 
case (SOC) is furnished.  Absent such action, a rating 
determination is considered to be final and is not subject to 
review except upon a finding of clear and unmistakable error 
(CUE).  38 U.S.C.A. § 7105 (West 2002).  

"Clear and unmistakable error" is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

Title 38 of the Code of Federal Regulations (2008) provides, 
in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2008).  

The Court has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was "clear 
and unmistakable error" must be based on the record and the 
law as it existed at the time of the challenged prior 
adjudication.  A determination of clear and unmistakable 
error is dependent solely upon a review of that evidence 
which was before the adjudicator at the time of the 
challenged decision.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  A mere disagreement with 
how the facts were weighed or evaluated is not enough to 
substantiate a CUE claim.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 
413, 419 (1999); Ingram v. Nicholson, 21 Vet. App. 232, 242 
(2007).  

With regard to rating reductions, the provisions of 38 C.F.R. 
§ 3.344 (1969) directed that: 

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and Veterans Administration 
regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, § 
3.344."  The rating agency will determine 
on the basis of the facts in each 
individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7015 in 
effect in February 1970 direct that an incomplete 
auriculoventricular block warranted a 10 percent evaluation.  
A 30 percent evaluation required complete auriculoventricular 
block without syncope.  A 60 percent evaluation required 
complete auriculoventricular block with syncope.  38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (1969).  

Analysis

The Veteran asserts that a February 26, 1970, rating decision 
that reduced the evaluation for the Veteran's right bundle 
branch block from 30 to 10 percent and effectuated the 
reduction as of May 1, 1970, contains clear and unmistakable 
error.  He specifically asserts that his disability had not 
changed and that his symptoms in May 1970 were the same as 
they had been when he was initially awarded service 
connection over 5 years prior to the reduction.  The Veteran 
is not alleging that the RO applied the wrong diagnostic 
criteria. On the contrary, at his September 2008 hearing 
before the Board, the Veteran acknowledged that he felt that 
the RO applied the appropriate Diagnostic Code (7099-7015) in 
February 1970.
  
The record at the time of the February 1970 rating decision 
included service treatment records, a July 1964 letter from a 
private physician, an August 1966 VA hospital summary and 
reports of VA examinations in January 1965 and January 1970.  

The July 1964 private treatment record notes that the Veteran 
had been seen for paroxysmal atrial tachycardia.  When 
treatment in the office failed, he was hospitalization with 
conversion of his heart rate to a regular rate.  He had a 
second episode that was treated successfully at home.  He was 
found to have an abnormal electrocardiographic record.  

The January 1965 VA examination report for compensation 
purposes notes that the Veteran presented an in-service 
history of a rapid supraventricular tachycardia with a 
complete right bundle branch block shown on repeated 
electrocardiographic study.  He reported no cardiac symptoms 
except for "paroxysms of rapid heart beat which occur 
without warning and at irregular intervals."  
Contemporaneous electrocardiographic studies were reported to 
be abnormal and to reveal findings consistent with a right 
bundle branch block.  The Veteran was diagnosed with 
"paroxysmal auricular tachycardia, previously diagnosed, not 
found at this examination;" however, he was noted to have 
"complete right bundle branch block, cause undetermined." 
(Emphasis added).  

In March 1965, the VA established service connection for a 
complete right bundle branch block; assigned a 30 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.104, Diagnostic Codes 7099-7015; and effectuated 
the award as of April 9, 1964.  The diagnostic codes reflect 
that the Veteran's right bundle branch block was being 
evaluated by analogy to an auriculoventricular block.  38 
C.F.R. § 4.27 (1964).  

In August 1966, the Veteran was hospitalized at a VA medical 
facility for treatment of recurrent paroxysmal 
supraventricular tachycardia.  

The report of a January 1970 VA examination for compensation 
purposes conveys that the Veteran presented a history of 10 
attacks of rapid heartbeat with associated "considerable 
anxiety, [shortness of breath], and weakness" since the 
January 1965 VA examination for compensation purposes.  The 
episodes were treated with rest and sedation.  Physical 
examination at the time revealed normal heart tones with no 
tachycardia or arrhythmia.  Peripheral pulses were normal.  
Contemporaneous electrocardiographic studies revealed 
findings consistent with right bundle branch block.  The 
Veteran was diagnosed with "paroxysmal supraventricular 
tachycardia based on history [and] outside reports" and 
"[electrocardiographic] abnormality - [right bundle branch 
block] of doubtful clinical significance."  (Emphasis 
added).

On February 26, 1970, the VA reduced the evaluation for the 
Veteran's right bundle branch block from 30 to 10 percent and 
effectuated the reduction as of May 1, 1970.  Citing the 1970 
examination report, the VA noted that:

Current exam shows right bundle branch 
block as per [electrocardiographic] exam.  
There is a normal heart tones (sic), no 
tachycardia or arrythmia, peripheral 
pulse normal, pulse rate within normal 
limits.  Chest X-ray shows heart as 
within normal limits as to size and 
shape.  Diagnosis [electrocardiographic] 
abnormality - right bundle branch block 
of doubtful clinical significance with 
history of paroxysmal supraventricular 
tachycardia.  Urine exam normal.  

The Veteran was informed in writing of the adverse decision 
and his appellate rights in March 1970.  He did not submit a 
notice of disagreement (NOD) with the decision.  

As noted above, the Veteran contends that there is clear and 
unmistakable error in the RO's 1970 rating decision.  
Essentially, he argues that the decision to reduce the rating 
was factually erroneous because his symptoms had not changed 
and/or the facts were misinterpreted.  

The evaluation for the Veteran's right bundle block was 
reduced in the 1970 rating decision based on the January 1970 
examination.  The RO essentially found that the Veteran's 
disability was consistent with an incomplete 
auriculoventricular block.  This conclusion is supported by 
the evidence of record at the time of the 1970 rating 
decision.  While neither examination showed tachycardia, in 
contrast to the earlier 1965 examination that showed a 
complete right bundle branch block, the 1970 examination 
showed that the Veteran's right bundle branch block was of 
doubtful clinical significance.  As noted above, the criteria 
under Diagnostic Code 7015 in effect at the time of the prior 
1970 rating decision contemplated a 30 percent disability 
rating for a complete auriculoventricular block without 
syncope.  As noted in the February 1970 rating decision, the 
January 1970 showed no current clinical findings of any 
significant let alone symptoms consistent with 
auriculoventricular block without syncope.  

In light of the foregoing, the Board finds that the Veteran's 
claim of CUE is based on a claim of an erroneous or 
inadequate interpretation of the facts by the RO.  As noted 
above, an assertion of a failure to evaluate and interpret 
correctly the evidence is not a valid allegation of CUE.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  The Veteran 
has not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous decisions in regard 
to the evaluation of his right bundle branch block would have 
been manifestly different but for an error.  Rather, he has 
raised a garden variety of assertions of error that do not 
give rise to a valid claim of CUE.  It is not enough that he 
argued that the AOJ should have reached a different 
conclusion.  

The Board notes that the Veteran had the option of appealing 
the February 1970 decision.  However, neither he, nor his 
representative at the time, filed a notice of disagreement 
with the decision and, therefore, did not later perfect an 
appeal to the Board via the filing of a VA Form 9 substantive 
appeal.  Accordingly, the February 1970 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2008). 

The Veteran cannot now overturn a decision that is final - by 
alleging CUE - without first demonstrating that the decision 
or decisions in question would have been manifestly different 
but for the error.  In sum, the Veteran has not identified 
with specificity an error of fact or law in the reduction of 
benefits in 1970 that compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, the 
Veteran's allegations that the severity of his disability had 
remained at the level necessary for a 30 percent evaluation 
are merely a disagreement with the RO's weighing and 
evaluation of the evidence of record, but this does not show 
CUE.  Fugo, 6 Vet. App. 40, 43-44.  Accordingly, claim must 
be denied.

In reaching this conclusion, the Board notes that the Veteran 
has submitted several recent medical statements including a 
September 2008 letter from Dr. Eidenberg noting that his 
current problem with atrial fibrillation are related to his 
service-connected cardiac problem and a June 2000 letter from 
Dr. Thomas Henry noting that the Veteran's right bundle 
branch block has not changed since 1963.  However, in order 
to constitute CUE, the alleged must have been based upon the 
evidence of record at the time of the original decision.  See 
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  


ORDER

The claim of CUE in a February 26, 1970, rating decision 
which reduced the disability evaluation assigned for the 
Veteran's right bundle branch block is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


